835 F.2d 880
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Edward WILLIAMS, Plaintiff-Appellant,v.Capt. Marvin SMITH et al., Defendants-Appellees,
No. 87-5601.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before DAVID A. NELSON and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This pro se plaintiff appeals a judgment of the district court in favor of defendants in a civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Upon examination of the record and briefs submitted by the parties, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. (34a).


2
For the reasons stated in the district court's order granting judgment to defendants, its final judgment entered May 21, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.